Citation Nr: 0813285	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  04-43 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation for aid and 
attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge (VLJ) in March 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks entitlement to special monthly compensation 
based on the need for the regular aid and attendance of 
another person and/or being housebound.  Service connection 
is currently in effect for bipolar disorder with PTSD 
symptoms, rated as 70 percent disabling; type II diabetes 
mellitus with erectile dysfunction, rated as 20 percent 
disabling; peripheral neuropathy of the right and left lower 
extremity, each rated as 10 percent disabling; individual 
unemployability due to his service-connected bipolar disorder 
with PTSD symptoms; and special monthly compensation for loss 
of use of a creative organ.  The veteran's combined rating is 
80 percent.

Associated with the claims file are VA outpatient treatment 
reports dated from December 1977 to June 2007.  These records 
contain numerous notations indicating that the veteran 
displayed difficulty walking and performing various 
activities of daily living, such as using the bathroom and 
dressing or undressing himself.  However, it is difficult to 
distinguish the degree of impairment that is resulting from 
service-connected disabilities versus the degree that is 
resulting from nonservice-connected disorders.

For example, in October 2004, the veteran was noted to walk 
with the support of a wheelchair.  He was reported be taking 
care of his own activities of daily living and meals.  In 
November 2004, an examiner indicated that the veteran needed 
help to get up from a seated position and out of a car seat.  
He was also noted to need help dressing his upper extremities 
due to shoulder pain.  On examination, the examiner and the 
veteran's wife helped the veteran take his shirt off and put 
his shirt back on due to pain in his shoulder.  The veteran 
was noted to stand unaided and his wife reported that he 
walks in the house and was able to use the toilet 
independently.  

In May 2007 the veteran's spouse requested a scooter for the 
veteran because she was unable to push him in his scooter and 
he was unable to push himself secondary to arthritis.  In 
June 2007 the veteran was noted to have fibromyalgia and 
osteoarthritis with severe knee and hip pain.  He was noted 
to have declined in functional mobility and required 
assistance with self-care and with manual wheelchair 
mobility.  The examiner noted that the veteran's wife was 
very supportive and assisted the veteran almost too much.  
The veteran was able to walk twenty feet with a Rollator 
four-wheel walker.  The examiner noted that the veteran's 
severe arthritis of the bilateral lower extremities and right 
shoulder, occasional low back muscle spasms, obesity and 
decreased overall tolerance to activities contributed to his 
lack of mobility and dependence on his family.  

Associated with the claims file is a November 2003 statement 
from the veteran's primary care provider at VA.  The provider 
indicated that the veteran suffers from PTSD, chronic 
obstructive lung disease, diabetes, hepatitis C, 
hypertension, peripheral neuropathy, morbid obesity, and 
sleep apnea syndrome.  The provider said the veteran is 
continually impacted by his conditions and is marginally 
functional in the community.  He said the veteran requires 
support and direct assistance of family members (his wife) to 
provide basic activities of daily living care.  The provider 
reported that the veteran is unable to administer his 
medications, monitor his blood sugar or blood pressure, or 
use his home continuous positive airway pressure (CPAP) 
machine without his wife's help.  He stated that the veteran 
requires assistance in meal preparation, dressing, clothing 
selection, food service (cutting of food due to neuropathy), 
assistance with bathing, toileting, and ambulation.  The 
provider also reported that the veteran has periods of 
confusion and PTSD symptomatology that impairs his decision-
making, placing him at risk of harm/injury.  He concluded 
that the veteran is supervised and assisted on a daily basis.  

Also associated with the claims file is a December 2003 
medical statement from a physician at VA who indicated that 
the veteran's diagnoses were PTSD, chronic obstructive 
pulmonary disease (COPD), diabetes mellitus, hepatitis C, 
hypertension, peripheral neuropathy, sleep apnea.  The 
examiner indicated that she anticipated long-term dysfunction 
due to apnea/PTSD.  She indicated that the veteran was able 
to walk without assistance of another person, feed himself 
without assistance, perform toilet functions without 
assistance, and dress without assistance.  She reported that 
he was unable to leave home without assistance or bathe 
without assistance.  She said he uses a CPAP machine and 
stays in bed three hours per day.

Another medical statement from a VA physician dated in May 
2004 was associated with the claims file.  The physician 
indicated that the veteran's diagnoses were PTSD, sleep 
apnea, hepatitis C, hypertension, hyperlipidemia, diabetes, 
COPD, and peripheral neuropathy.  Her prognosis was guarded.  
She stated that the veteran was unable to walk more than 
twenty feet due to knee pain and shortness of breath.  She 
also reported that the veteran was unable to leave home, feed 
himself, bathe, perform toilet functions, or dress without 
assistance.  She concluded that the veteran remains in bed 
eight hours per day and uses a CPAP machine, leg brace, 
toilet seat, and shower seat. 

In an effort to clarify the degree of impairment resulting 
from the veteran's service-connected disorders, the RO 
arranged for the veteran to undergo several examinations.  
During a January 2005 VA aid and attendance examination, it 
was noted that the veteran required an attendant in reporting 
for the examination.  The veteran's wife indicated that the 
veteran was in bed seventy-five percent of the time and will 
not get up or do anything.  The examiner reported that the 
veteran has to have help in everything he does, and that he 
is unable to dress himself, bathe himself, use the bathroom, 
or shave.  The veteran's wife stated that the veteran has 
flashbacks and uses a CPAP machine for breathing due to sleep 
apnea but that the veteran gets mad because it causes him to 
have flashbacks and the flashbacks "make him go crazy."  
The examiner reported that the veteran only goes where his 
wife and son take him and does not walk or do anything but 
sleep.  Physical examination revealed that the veteran is 
wheelchair bound.  The examiner noted that the veteran fell 
asleep while the examiner was trying to obtain a history.  
When the examiner tried to take his blood pressure, the 
veteran's wife had to help get his jacket off.  The examiner 
said the veteran did not do much to help and did not resist.  
The veteran was noted to use braces on his knees and his 
right ankle is fixed in position.  There are no amputations.  
His breathing was reported to be normal and the examiner said 
the veteran uses a wheelchair for ambulation and only leaves 
home when his wife and son take him out.  The examiner 
concluded that the veteran was apparently permanently unable 
to care for himself.  He reported that the veteran's 
diagnoses are PTSD with severe nightmares when using a CPAP 
machine, ankylosed right ankle, etiology unknown, 
hypersomnia, etiology unknown, and diabetes mellitus.  

During a VA psychological examination in January 2005, the 
veteran reported that he lives with his wife, does no chores 
around the house, and spends most of his time in bed.  The 
examiner indicated that the veteran was alert and sat slumped 
down in his wheelchair.  He answered questions but did not 
volunteer any information.  He had no loosened associations 
or flight of ideas, no bizarre motor movements or tics, no 
homicidal or suicidal ideations or intent, no impairment of 
thought processes or communication, and no delusions, 
hallucinations, or ideas or references to suspiciousness.  
His mood was subdued and his affect was blunted.  He was 
oriented in three spheres and his intellectual capacity, 
insight, and judgment were noted to be adequate.  The 
examiner diagnosed the veteran with bipolar disorder and 
alcohol abuse in remission, personality disorder, arthritis, 
neuropathy, and hypertension.  He said the veteran was not 
working, had impaired interpersonal relationships, and was 
withdrawn.  He concluded that the veteran was capable of 
managing his own financial affairs.  

In February 2005, he examiner who conducted the January 2005 
VA aid and attendance examination was requested to provide an 
opinion regarding the reason why the veteran needs aid and 
attendance.  He said it was quite obvious to him that the 
veteran's problems had a heavy dependence on his 
psychological problems.  He said he left the answer as to why 
the veteran needs aid and attendance up to the psychiatrist.  
He said he did not make an opinion because it seemed to him 
that the veteran's problems were related to his psychiatric 
problems.  He opined that the veteran needs aid and 
attendance due to his psychological diseases for which the 
veteran is service-connected.  

However, during another VA psychological examination in 
February 2007, the examiner opined that the veteran's 
inability to attend to his own activities of daily living was 
not related to his psychiatric state.  He concluded that the 
veteran does have significant psychiatric symptoms that 
produce severe impairment of his quality of life, but his 
inability to perform his activities of daily living were not 
related to that realm of his difficulties.  In addition to 
bipolar disorder, the examiner also diagnosed the veteran 
personality disorder, diabetes, knee problems, obstructive 
sleep apnea, hypertension, neuropathy, and COPD.  

Although the RO has clearly undertaken great effort to fully 
develop the evidentiary record in this case, the Board finds 
that the results of the January 2005 and February 2007 VA 
examinations are too contradictory to allow the Board to 
reach a decision, particularly in light of the earlier 
treatment records suggesting that the veteran is unable to 
care for himself.  Therefore, the Board finds that an 
additional VA examination is necessary to reconcile the 
opinions of the January 2005 and February 2007 examiners.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA aid and 
attendance examination.  The claims folder 
and a copy of this Remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination 
report.  In particular, the examiner 
should be asked to review the veteran's 
treatment records, as well as the reports 
of VA examinations conducted in January 
2005 and February 2007.  Any indicated 
studies should be performed.

The examiner should discuss whether the 
veteran, as a result of his service-
connected disabilities (bipolar disorder 
with PTSD symptoms; type II diabetes 
mellitus with erectile dysfunction; 
peripheral neuropathy of the right and 
left lower extremity), is under an 
incapacity that requires care and 
assistance on a regular basis to protect 
him from the hazards or dangers incident 
to his daily environment.  The examination 
should also mention whether the following 
factors are present: inability of 
appellant to dress himself or to keep 
himself ordinarily clean and presentable; 
frequent need of adjustment of any special 
prosthetic or orthopedic appliance which 
by reasons of the particular disability 
cannot be done without aid; inability of 
the appellant to feed himself through the 
loss of coordination of upper extremities 
or through extreme weakness; or inability 
to tend to the wants of nature.

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached.  If 
the examiner concludes that any of the 
above factors are present, but are the 
result of nonservice-connected disorders, 
the examiner should so indicate.  If the 
examiner concludes that the above factors 
are present, but is unable to distinguish 
between the degree of impairment 
attributable to service-connected 
disabilities versus nonservice-connected 
disabilities, the examiner should also so 
indicate.  The examiner should also, to 
the extent possible, attempt to reconcile 
the previous medical opinions offered in 
the February 2005 addendum and the 
February 2007 VA examination.

2.  Readjudicate the claim on appeal.  If 
the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case, and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



